UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6029



PLUMMER JOHNSON,

                                              Plaintiff - Appellant,

          versus


L. EDWARDS, Warden; R. A. FARMER, Captain; G.
SCOTT, Counselor; DISCIPLINARY APPEALS UNIT,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Gerald Bruce Lee, District Judge.
(CA-99-1729)


Submitted:   February 24, 2000             Decided:   March 3, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Plummer Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Plummer Johnson appeals the district court’s order denying re-

lief without prejudice on his 42 U.S.C.A. § 1983 (West Supp. 1999)

complaint.    We have reviewed the record and the district court’s

opinion and find no reversible error.1    Accordingly, we affirm on

the reasoning of the district court.     See Johnson v. Edwards, No.

CA-99-1729 (E.D. Va. Dec. 15, 1999).2    We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                            AFFIRMED




     1
       Johnson’s informal brief recites the same facts as his com-
plaint in the district court but emphasizes his claims of denial of
equal protection and violation of his First Amendment rights. To
the extent that these claims were not fully addressed by the dis-
trict court, we conclude they provide no basis for relief.
     2
       Although the district court’s order is marked as “filed” on
December 14, 1999, the district court’s records show that it was
entered on the docket sheet on December 15, 1999.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2